DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Another Final Office Action has been issued based on amendments filed on 07/30/2021 & 03/08/2022.

2.	Claims 2-5, 7, 9-12, and 15-17, 20-22, and 25-27 are presented for examination.
	Claims 1, 6, 8, 13-14, 18, 19 and 23-24 have been cancelled.

Interview Summary
3. 	On Mar 08, 2022, Examiner suggested Applicant’s representative, George S. Blasiak, to file a Terminal Disclaimer to obviate a double patent rejection over U.S. Patent No. 10,614,164 B2. However, Applicant’s representative wanted to see an Office Action.

Claim Objections
4.	Claim 7 is objected to because of the following informalities:  
Typo graphical error has been found (i.e., “a first a sentiment” in line 6 of claim 7). 
The feature “a first a sentiment” in line 6 of claim 7 should be “a first sentiment”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 2-5, 7, 9-12, 15-17, 22, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-5, 7, 9-12, 15-17, 21, 22, and 25 are incomplete as they are dependent on a cancelled claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 20, 26, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 13 and 19 of U.S. Patent No. 10,614,164 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
	
	Regarding claim 20, claims 13 and 19 of the above Patent recite a system (i.e., a system, claim 19) comprising:
 a memory (i.e., memory, claim 19); 
at least one processor in communication with the memory (i.e., at least one processor in communication with the memory, claim 19); and 
program instructions executable by one or more processor via the memory to perform a method (i.e., program instructions executable by one or more processor via the memory to perform a method, claim 19) comprising: 
obtaining textual based message data of a messaging system, the textual based message data being data of a textual based message defined by a first user of the messaging system for sending to a second user of the messaging system (i.e., obtaining textual based message data of a messaging system, the textual based message data being data of a textual based message defined by a first user of the messaging system for sending to a second user of the messaging system, claim 19);
 processing the textual based message data to determine one or more sentiment parameter associated to the textual based message data (i.e., processing the textual based message data to determine one or more sentiment parameter associated to the textual based message data, claim 19); and 
outputting an alert based on a result of the processing, wherein the outputting includes outputting the alert to the second user (i.e., outputting an alert based on a result of the processing, wherein the outputting includes outputting the alert to the second user, claim 19), wherein the outputting includes outputting the alert to the second user based on a determining that an alert condition is present (i.e., wherein the outputting includes outputting the alert based on a determining that an alert condition is present , claim 19) and wherein the outputting the alert includes outputting the alert so that the alert is perceivable by the second user (i.e., the outputting an alert includes triggering guided reply message operation by a computer device of the second user, wherein the guided reply message operation is characterized by sentiment indicators being displayed to the second user on a display of the computer device of the second user that indicates one or more characteristic of an unsent in-draft reply message being drafted by the second user in reply to received textual based message having the textual based message data, claim 13), and wherein the outputting the alert is not performed unless the alert condition is determined to be present (i.e., outputting the alert based on a determining that an alert condition is present, claim 19) and wherein the alert condition is established in response to examining of reply message data from a replier (i.e., determining that the alert condition is present by determining that a message profile of a received textual based message having the textual based message data matches a registered priority message profile of a set a registered priority message profiles…to register the message profile as a registered priority message profile based on a reply to the received message provided by the second user satisfying criteria, claim 19), wherein the examining of reply message data from a replier includes examining received forces received by a manually operated user interface used by the replier to enter the reply message data (i.e., register the message profile as a registered priority message profile based on a reply to the received message provided by the second user satisfying criteria, the criteria being based on received forces received by a manually operated user interface used by the second user to enter the reply message of the reply, claim 19). 
Claim 13 of the above patent contains every element of claim 26 of the instant application.

Claim 11 of the above patent contains every element of claim 27 of the instant application.
 	Therefore, claims 20, 27, and 27 of the instant application therefore is/are not patentably distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


Response to Arguments
7.	Applicant’s arguments, see page 15 lines 7-11, filed 03/08/2022, with respect to claim 20 have been fully considered and are persuasive.  The Finality of Office Action mailed 11/10/2021 has been withdrawn. 

8.	Applicant's amendments on 07/20/2021 and 03/08/2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983.  The examiner can normally be reached on Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OANH DUONG/Primary Examiner, Art Unit 2441